         Case 4:17-cv-40011-TSH Document 99 Filed 03/20/19 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MASSACHUSETTS
                                CENTRAL DIVISION

 UNITED STATES OF AMERICA,                          )   Civil Action No. 4:17-cv-40011-TSH
                                                    )
            Plaintiff,                              )   Judge Timothy S. Hillman
                                                    )
            v.                                      )
                                                    )
 DAVID L. TOPPIN, et al.,                           )
                                                    )
                                                    )
            Defendants.                             )

         PLAINTIFF UNITED STATES’ MOTION FOR DEFAULT JUDGMENT
            ON COUNT I (AND TO MAKE IT FINAL UNDER RULE 54(b))

       The plaintiff United States of America, pursuant to Fed. R. Civ. P. 55(b)(2), requests that

the Court enter default judgment against Defendant David L. Toppin and that the Court, pursuant

to Fed. R. Civ. P. 54(b), direct the Clerk of the Court to enter default judgment against Defendant

Toppin as a final partial judgment. The declarations of Mary Bishop and Bradley A. Sarnell, and

a proposed default judgment, are attached to this request.

       This motion is based upon the following:

   1. The allegations in the United States’ Amended Complaint. (Doc. 5).

   2. The Clerk’s Entry of Default against David L. Toppin. (Doc. 96).

   3. The attached declaration of Bradley A. Sarnell, Trial Attorney, U.S. Department of
      Justice, which documents that David L. Toppin, is not a minor, incompetent, or a member
      of the military.

   4. The attached declaration of IRS Revenue Officer Advisor Mary Bishop, which sets forth
      the United States’ damages with regard to David L. Toppin.

   5. The proposed final judgment as to Count I of the Amended Complaint which
      accompanies this motion.



                                                1
         Case 4:17-cv-40011-TSH Document 99 Filed 03/20/19 Page 2 of 3



       The United States further requests that the Court enter the default judgment against

Defendant Toppin as a final appealable judgment as there is no just reason for delay. Count I is

the sole count of the Amended Complaint seeking any relief against Defendant Toppin, and there

is no reason to delay entry of judgment due to the pendency of counts seeking to enforce liens

against properties titled in the name of another party and against which other parties have liens.

Moreover, Defendant Toppin’s restitution liabilities are res judicata based on his criminal case,

and there is no reason why final judgment should not be entered with regard to those liabilities.


                                                     Respectfully submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General
                                                     U.S. Department of Justice, Tax Division

                                                     /s/ Bradley A. Sarnell
                                                     BRADLEY A. SARNELL
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 55
                                                     Washington, D.C. 20044
                                                     202-307-1038 (v)
                                                     202-514-5238 (f)
                                                     Bradley.A.Sarnell@usdoj.gov




                                                 2
          Case 4:17-cv-40011-TSH Document 99 Filed 03/20/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of March, 2019, I filed a copy of the foregoing
document with the Clerk of Court using the using the CM/ECF system, which will send
notification of such filing to all ECF filers and that, the same day, I placed a copy, with all
exhibits enclosed, in the U.S. Mail addressed to:

David L. Toppin
465 Salisbury Street
Holden, MA 01520


                                              /s/ Bradley A. Sarnell
                                              BRADLEY A. SARNELL
                                              Trial Attorney
                                              United States Department of Justice, Tax Division




                                                  3
